Citation Nr: 1418044	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  04-41 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by elevated liver function, to include as due to exposure to contaminated water at Camp LeJeune.

2.  Entitlement to service connection for left ear hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for infertility, to include as due to exposure to contaminated water at Camp LeJeune.

5.  Entitlement to service connection for vertigo, to include as due to exposure to contaminated water at Camp LeJeune.

6.  Entitlement to service connection for hypertension, to include as due to exposure to contaminated water at Camp LeJeune.

7.  Entitlement to service connection for a sleep disorder, to include as due to exposure to contaminated water at Camp LeJeune.

8.  Entitlement to service connection for migraines, to include as due to exposure to contaminated water at Camp LeJeune.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as due to exposure to contaminated water at Camp LeJeune.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to June 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2009, October 2004 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia and Nashville, Tennessee.  The matters are now handled by the RO in Louisville, Kentucky.   

In a July 2006 decision, the Board, in part, denied service connection for left ear hearing loss.  The Veteran perfected a timely appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court vacated the Board's July 2006 decision with regard to the issue of service connection for left ear hearing loss and remanded the case to the Board for action consistent with the Memorandum Decision.  

In a February 2010 decision, the Board reopened the Veteran's claim for entitlement to service connection for left ear hearing loss and remanded the claim for further development.  

Subsequently, the Veteran completed a substantive appeal for multiple additional issues.  See September 2009 rating decision, September 2009 statement, April 2010 rating decision, August 2010 notice of disagreement, December 2012 Statement of the Case, and January 2013 VA Form 9.  

The Board notes that the RO characterized the Veteran's claims for entitlement to service connection for migraines, hypertension, a sleep disorder, and depression as previously denied claims that required new and material evidence to reopen.  These claims were all initially denied in a September 2009 rating decision.  That same month, the Veteran submitted a request for reconsideration and indicated that his disorders were due to contaminated water at Camp LeJeune.  The RO then issued a rating decision in April 2010 denying these claims.  The Board notes that when new and material evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim.  See 38 C.F.R. § 3.156(b) (2007); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Veteran submitted new evidence the same month as the September 2009 rating decision.  As such, finality has not attached to the September 2009 rating decision.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issues of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for right ear hearing loss, entitlement to service connection for left ear hearing loss, entitlement to service connection for infertility, vertigo, hypertension, a sleep disorder, migraines, an acquired psychiatric disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A diagnosis of a disorder manifested by elevated liver function is not demonstrated by the evidence of record.


CONCLUSION OF LAW

Service connection for a disorder manifested by elevated liver function, to include as due to exposure to contaminated water at Camp LeJeune, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2009 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The duty to assist has also been satisfied.  The RO obtained service treatment records, VA outpatient medical records, private medical records, and Social Security records.  Virtual VA records have also been reviewed.  

The Board notes that the Veteran was not afforded a VA examination for his disorder manifested by elevated liver function, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, there is no competent evidence of record to indicate that the Veteran has evidence of a current disability.  The Veteran himself has provided statements that he has a liver disorder as a result of service; however, as he is not competent to provide evidence of a diagnosis or etiology of a condition such as a liver disorder, the record is silent for a diagnosis of or a nexus between the Veteran's asserted liver disorder and his active service.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim for a liver disorder.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Disorder Manifested by Elevated Liver Function

The Veteran seeks entitlement to a disorder manifested by elevated liver function.  He asserts his disorder is due to exposure to contaminated water at Camp LeJeune.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The Veteran's personnel records demonstrate that he served on Camp LeJeune in 1979 and 1980.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp LeJeune from August 1957 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011). 

In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp LeJeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. 

The National Academy of Sciences' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp LeJeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  Of note, however, the list of fourteen diseases is not an exhaustive list.

Service treatment records were reviewed and do not contain any symptoms, treatment or diagnosis of a disorder manifested by elevated liver function.

Post-service records were reviewed.  A May 2008 letter to the Veteran indicated that his liver tests were slightly elevated on recent labs; however, there was no diagnosis of a liver disorder at that time.  More recent treatment records also do not include any diagnosis of a liver disorder or a disorder manifested by elevated liver function.  

The Board notes that the Veteran has asserted he suffers from a disorder manifested by elevated liver function.  Complaints, however, are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he had a diagnosis of a liver disorder. 

The Board finds that the most probative evidence consists of the medical records.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no evidence of a liver disorder. 

The Board finds that the claim must be denied.  The Veteran was not treated for a liver disorder during service, nor was this condition noted upon separation from service.  Therefore, a liver disorder was not shown during service.  See 38 C.F.R. § 3.303(a).  Furthermore, post service, there is no evidence of a diagnosis of a liver disorder.

In sum, because post-service records do not indicate that the Veteran has a diagnosis of a liver disorder, the Board finds that the evidence is against a grant of service connection for this disorder.


ORDER


Entitlement to service connection for a disorder manifested by elevated liver function is denied.


REMAND

The Veteran seeks entitlement to service connection for left ear hearing loss.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the February 2010 remand, a July 2005 VA audio examiner indicated that a previous audiological evaluation had been completed on June 13, 2005 at the Salisbury VA Medical Center (VAMC); however, this evaluation is not in the record.  The RO was instructed to obtain a copy of the June 2005 audiological evaluation at the Salisbury VA Medical Clinic.  It does not appear that an attempt was made to obtain this record.  On remand, this evidence should be obtained and associated with the claims file.  

Additionally, the Board notes that in the February 2010 remand, it was requested that a certified specialist translate the graphical displays of audiogram test results from the March 28, 2002 audiological evaluation performed at the Eisenhower Army Medical Center.  To date, it does not appear that this development has occurred.  On remand, the audiogram test results from March 2002 should be translated into appropriate numerical form.

The Veteran also seeks entitlement to service connection for right ear hearing loss.  Importantly, this issue was previously denied in an unappealed December 1990 rating decision.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The United States Court of Appeals for Veterans Claims (Court) has held that, in a claim to reopen, VA has a duty to notify the Veteran of the definition of "new and material" evidence, as well as to inform him of the basis for the denial in the last final decision and to inform him what type of evidence would supply the missing element which led to the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, on remand, the RO should provide the Veteran with accurate Kent notice based on the previous December 1990 rating decision.

The Veteran seeks entitlement to service connection for infertility, vertigo, hypertension, a sleep disorder, migraines, and an acquired psychiatric disorder.  He asserts his disorders are due to exposure to contaminated water at Camp LeJeune.

As stated previously, the Board observes that it has been established that Veterans who served at U.S. Marine Corps Base Camp LeJeune were potentially exposed to contaminants present in the base water supply prior to 1987.  See VBA Training Letter 10-03.  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  

While this Training Letter includes a list of diseases determined to be potentially associated with exposure to contaminated drinking water at Camp LeJeune, there are currently no "presumptive" diseases attributed to service at Camp LeJeune.  Although the Veteran's claimed disorders are not on the list of diseases that may be associated with exposure to contaminants in the water supply, it is not an exhaustive list and service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Despite the Veteran's presumed in-service exposure to contaminated water and the Veteran's assertions that his disorders are due to the exposure, there are no medical opinions of record that address whether a medical nexus exists between the Veteran's claimed disorders and his presumed in-service exposure to contaminated water.  This question requires a medical opinion.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran has post-service diagnoses of low sperm count with ejaculatory duct obstruction, vertigo, hypertension, insomnia, migraines and multiple acquired psychiatric disorders, including posttraumatic stress disorder, major depressive disorder and chronic depression.  

The Veteran has yet to be afforded VA examinations in connection with these claims that address the Veteran's exposure to contaminated water during service.  Given that the evidence shows current diagnoses and that the Veteran was exposed to contaminated water during service, the Board finds it necessary to remand the claims for VA examinations.  See McLendon, 20 Vet. App. at 81. 

It should be kept in mind that these claims represent a unique situation for VA medical examiners.  They must determine, on a case-by-case basis, whether a particular claimed condition is linked to contaminated water exposure.  In order to assist them with their assessment and determination, the RO must provide them with the Appendices to VBA Training Letter 11-03.  This information replaces the Camp LeJeune "Fact Sheet" intended for VA examiners found in Training Letter 10-03. 

This information is intended to provide the VA examiners with an adequate basis for providing a reasoned opinion.  This opinion is a critical element for evaluating the claims.  Therefore, if the examiner fails to provide a reasoned opinion and resorts to a statement such as "an opinion cannot be made without resort to mere speculation," the examination should be returned as inadequate.

Finally, the Board finds that the Veteran's TDIU claim is inextricably intertwined with his pending service-connection claims.  As such, the Board will defer a decision on the TDIU claim pending completion of the development ordered on remand to avoid piecemeal adjudication.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

1.  Provide appropriate notice to the Veteran regarding what evidence is needed to reopen a claim of service connection for right ear hearing loss, to include the basis for the previous denial in the December 1990 decision, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Obtain and associate with the claims file all updated treatment records.

3.  Obtain a copy of the June 2005 audiological evaluation at the Salisbury VA Medical Clinic.  If this record cannot be located, a written statement to that effect should be requested for incorporation into the record.

4.  A certified specialist should translate the graphical displays of audiogram test results from the March 28, 2002 audiological evaluation performed at the Eisenhower Army Medical Center into appropriate numerical form. 

5.  Obtain information from the Veteran about his time spent at Camp LeJeune, including his housing location, how much time he spent on and off base, and his work duty location(s).

6.  After completion of the above, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of his low sperm count with ejaculatory duct obstruction (claimed as infertility).  The claims file must be made available to the examiner.

Importantly, the examiner must be provided with the claims file, a copy of this remand, information about the circumstances of the Veteran's time at Camp LeJeune and a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.  The examiner should be notified of the following: 

The water supply at Camp LeJeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp LeJeune during that period and is claiming service connection for infertility. 

All current diagnoses pertaining to infertility should be noted.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), VBA Fast Letter/Training Letter 11-03 with appendices, and the results of the clinical evaluation and any tests that are deemed necessary, for each diagnosed disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's infertility, to include his ejaculatory duct obstruction, is causally or etiologically due to service, to include the Veteran's exposure to contaminated water while serving at Camp LeJeune.  The examiner must consider information on how long the Veteran served at Camp LeJeune, and whether the Veteran lived on or off base. 

The examiner must include a complete rationale for all opinions provided in the report.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of his vertigo.  The claims file must be made available to the examiner.

Importantly, the examiner must be provided with the claims file, a copy of this remand, information about the circumstances of the Veteran's time at Camp LeJeune and a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.  The examiner should be notified of the following: 

The water supply at Camp LeJeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp LeJeune during that period and is claiming service connection for vertigo. 

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), VBA Fast Letter/Training Letter 11-03 with appendices, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's vertigo is causally or etiologically related to service, to include the Veteran's exposure to contaminated water while serving at Camp LeJeune.  The examiner must consider information on how long the Veteran served at Camp LeJeune, and whether the Veteran lived on or off base. 

The examiner must include a complete rationale for all opinions provided in the report.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of his hypertension.  The claims file must be made available to the examiner.

Importantly, the examiner must be provided with the claims file, a copy of this remand, information about the circumstances of the Veteran's time at Camp LeJeune and a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.  The examiner should be notified of the following: 

The water supply at Camp LeJeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp LeJeune during that period and is claiming service connection for hypertension. 

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), VBA Fast Letter/Training Letter 11-03 with appendices, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's hypertension is causally or etiologically related to service, to include the Veteran's exposure to contaminated water while serving at Camp LeJeune.  The examiner must consider information on how long the Veteran served at Camp LeJeune, and whether the Veteran lived on or off base. 

The examiner must include a complete rationale for all opinions provided in the report.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

9.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of his sleep disorder.  The claims file must be made available to the examiner.

Importantly, the examiner must be provided with the claims file, a copy of this remand, information about the circumstances of the Veteran's time at Camp LeJeune and a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.  The examiner should be notified of the following: 

The water supply at Camp LeJeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp LeJeune during that period and is claiming service connection for a sleep disorder. 

All current sleep disorder diagnoses should be noted.

For each disorder diagnosed, following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), VBA Fast Letter/Training Letter 11-03 with appendices, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's sleep disorder is causally or etiologically related to service, to include the Veteran's exposure to contaminated water while serving at Camp LeJeune.  The examiner must consider information on how long the Veteran served at Camp LeJeune, and whether the Veteran lived on or off base. 

The examiner must include a complete rationale for all opinions provided in the report.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

10.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of his migraines.  The claims file must be made available to the examiner.

Importantly, the examiner must be provided with the claims file, a copy of this remand, information about the circumstances of the Veteran's time at Camp LeJeune and a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.  The examiner should be notified of the following: 

The water supply at Camp LeJeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp LeJeune during that period and is claiming service connection for migraines. 

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), VBA Fast Letter/Training Letter 11-03 with appendices, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's migraines are causally or etiologically related to service, to include the Veteran's exposure to contaminated water while serving at Camp LeJeune.  The examiner must consider information on how long the Veteran served at Camp LeJeune, and whether the Veteran lived on or off base. 

The examiner must include a complete rationale for all opinions provided in the report.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

11.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of his acquired psychiatric disorder.  The claims file must be made available to the examiner.  All current acquired psychiatric disorders should be noted and diagnosed.

Importantly, the examiner must be provided with the claims file, a copy of this remand, information about the circumstances of the Veteran's time at Camp LeJeune and a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.  The examiner should be notified of the following: 

The water supply at Camp LeJeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp LeJeune during that period and is claiming service connection for an acquired psychiatric disorder. 

For each psychiatric disorder diagnosed, following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), VBA Fast Letter/Training Letter 11-03 with appendices, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's acquired psychiatric disorder is causally or etiologically related to service, to include the Veteran's exposure to contaminated water while serving at Camp LeJeune.  The examiner must consider information on how long the Veteran served at Camp LeJeune, and whether the Veteran lived on or off base. 

The examiner must include a complete rationale for all opinions provided in the report.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

12.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013); See also Stegall v. West, 11 Vet. App. 268 (1998).

13.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  

The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


